DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 11,269,718).

As to claim 1, Chen discloses a computer-implemented method for diagnosing technical issues, the method comprising: 
collecting data relating to one or more technical issues (column 5, lines 46-50); 
extracting one or more features from the collected data (columns 5-6, lines 66-4); 
determining one or more diagnoses based on the extracted one or more features and one or more models (column 9, lines 32-47) and 
suggesting to a support agent one or more actions based on the one or more determined diagnoses (column 9, lines 48-63).



As to claim 3, Chen discloses the method of claim 1, further comprising: receiving feedback indicative of whether the determined one or more diagnoses were accurate or whether the one or more resolutions resolved the technical issue; and adjusting the one or more models based on the received feedback (column 5, lines 58-65).

As to claim 4, Chen discloses the method of claim 1, wherein the collected data includes a technical issue ticket and data relating to the support agent's interaction with log and trace data (columns 7-8, lines 59-13).

As to claim 5, Chen discloses the method of claim 4, further comprising: collecting labeled training data relating to one or more past resolved technical issues; extracting one or more training features from the collected labeled training data; and training one or more models based on the extracted one or more training features (columns 9-10, lines 64-11).

As to claim 6, Chen discloses the method of claim 5, wherein: at least one model is trained for each possible type of the technical issue ticket (columns 9-10, lines 64-11).



As to claim 8, Chen discloses a computer program product for diagnosing technical issues, the computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method, the method comprising: 
collecting data relating to one or more technical issues (column 5, lines 46-50); 
extracting one or more features from the collected data (columns 5-6, lines 66-4); 
determining one or more diagnoses based on the extracted one or more features and one or more models (column 9, lines 32-47); and 
suggesting to a support agent one or more actions based on the one or more determined diagnoses (column 9, lines 48-63).

As to claim 9, Chen discloses the computer program product of claim 8, further comprising: determining one or more resolutions of the one or more technical issues based on the one or more extracted features and the one or more models; notifying the support agent of the one or more resolutions; and resolving the one or more technical issues (column 9, lines 48-63).

As to claim 10, Chen discloses the computer program product of claim 8, further comprising: receiving feedback indicative of whether the determined one or more diagnoses were accurate or whether the one or more resolutions resolved the technical issue; and adjusting the one or more models based on the received feedback (column 5, lines 58-65).

As to claim 11, Chen discloses the computer program product of claim 8, wherein the collected data includes a technical issue ticket and data relating to the support agent's interaction with log and trace data (columns 7-8, lines 59-13).

As to claim 12, Chen discloses the computer program product of claim 11, further comprising: collecting labeled training data relating to one or more past resolved technical issues; extracting one or more training features from the collected labeled training data; and training one or more models based on the extracted one or more training features (columns 9-10, lines 64-11).

As to claim 13, Chen discloses the computer program product of claim 12, wherein: at least one model is trained for each possible type of the technical issue ticket (columns 9-10, lines 64-11).

As to claim 14, Chen discloses the computer program product of claim 8, wherein the one or more features include bookmarks, textual inputs, searches, annotations, highlighting, scrolling, mouse and keyboard selections, and context (column 13, lines 9-15).

As to claim 15, Chen discloses a computer system for diagnosing technical issues, the computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method, the method comprising: 
collecting data relating to one or more technical issues (column 5, lines 46-50); 
extracting one or more features from the collected data (columns 5-6, lines 66-4); 

suggesting to a support agent one or more actions based on the one or more determined diagnoses (column 9, lines 48-63).

As to claim 16, Chen discloses the computer system of claim 15, further comprising: determining one or more resolutions of the one or more technical issues based on the one or more extracted features and the one or more models; notifying the support agent of the one or more resolutions; and resolving the one or more technical issues (column 9, lines 48-63).

As to claim 17, Chen discloses the computer system of claim 15, further comprising: receiving feedback indicative of whether the determined one or more diagnoses were accurate or whether the one or more resolutions resolved the technical issue; and adjusting the one or more models based on the received feedback (column 5, lines 58-65).

As to claim 18, Chen discloses the computer system of claim 15, wherein the collected data includes a technical issue ticket and data relating to the support agent's interaction with log and trace data (columns 7-8, lines 59-13).

As to claim 19, Chen discloses the computer system of claim 18, further comprising: collecting labeled training data relating to one or more past resolved technical issues; extracting one or more training features from the collected labeled training data; and training one or more models based on the extracted one or more training features (columns 9-10, lines 64-11).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art Jain (US 2014/0006861) disclose an automated detection of concepts expressed in failure logs that include unstructured data. For example, the inference engine can analyze text of support tickets or diary entries relating to troubleshooting of an electronic network to obtain concepts identifying problems, actions, or activities. The inference engine can also be configured to generate output that reflects the identified concepts, e.g., via a visualization or queryable programming interface (Abstract).
	Prior art Beg (US 2010/0318855) techniques for performing diagnostics for a monitored system. In one embodiment, in response to an alert or request for performing diagnostics for the monitored system, a set of one or more applications and a set of one or more systems are determined based upon information in the alert or request. A topological relationship is then generated comprising the set of applications and the set of systems. The topological relationship encapsulates relationships between the set of applications and the set of systems. In one embodiment, a set of causal network models to be used for performing diagnostics is determined based upon the applications and systems in the topological relationship (¶0007). 
	Prior art Cohen (US 8,250,408) discloses a method of automated diagnosis of a distributed system having a plurality of computing systems hosting replicated applications thereon is provided. The method includes deriving at least one diagnosis model correlating first metrics relating to a first application instance on a first one of the plurality of computing systems to a state of a system health 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/Primary Examiner, Art Unit 2113